Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 7-10, drawn to a nucleic acid represented by formula I or II.
Group II, claim(s) 11-14, drawn to an oligonucleotide having one or more residues with a structure of formula IX.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

No claim is generic.

Claim 7: For X1 and X2: are each independently S or Se.
No claim is generic.

Claim 7: Y is a guanidino group represented by any of the following formulas (III), (IV), (V), or (VI).
No claim is generic.

Claim 7: Z is a single bond or a C1-4 alkylene group.
No claim is generic.

Claim 7: R5 - R18 are each independently H, a C1-6 alkyl group, a C3-10 cycloalkyl group, an amino-protecting group, or a 2-cyanoethyloxycarbonyl group.
No claim is generic.

Claim 7: Y is O, S, an -N(R19)- group, a -C(=0)-0- group, a -C(=0)-N(R20)- group (R19 and R20 are each independently H or a C1-6 alkyl group), and Z is a cyclopropyl group represented by the following formula (VII).
No claim is generic.

21 and R22 are each independently H, a C1-6  alkyl group, or R21 and R22 are optionally joined to form a C1-4 alkylene group, or Y and Z are joined to form a -C(=0)-0- group or a -C(=0)-N(R20)- group (R20 is H or a C1-6 alkyl group).
No claim is generic.

Claim 7: R1 is H or a C1-6 alkyl group.
No claim is generic.

Claim 7: R2 and R3 are each independently H, a hydroxyl-protecting group, or a phosphate group represented by the following formula (VIII): wherein Q is O or S, R23 is H, a hydroxyl group, or a C1-6 alkoxy group optionally substituted by a cyano group; R24 is a hydroxyl group, a C1-6 alkoxy group optionally substituted by a cyano group or an NR25R26 group wherein R25 and R26 are each independently H, a C1-6 alkyl group or a 2-cyanoethyl group; and n is 0 or 1, and R4 is H, a C1-6 alkyl group or a 2-cyanoethyl group.
No claim is generic.
For clarity, applicant is required to elect a single species for each of the structural elements recited with alternative structural requirements (a single species for each position of the structure).

Claim 11: X1 is S or Se, Y is a guanidino group represented by any of the following formulas (III) - (VI), and Z is a single bond or a C1-4 alkylene group, wherein R5 - R18 are each independently H, a C1-6 alkyl group, a C3-10 cycloalkyl group, an amino-protecting group or a 2-cyanoethyloxycarbonyl group, or Y is O, S, an -N(R19)- group, a -C(=0)-0- group, a -C(=0)-N(R20)- group (R19 and R20 are each independently H or a C1-6 alkyl group), and Z is a cyclopropyl group represented by the following formula (VII): wherein R21 and R22 are each independently H, a C1-6 alkyl group, or R21 and R22 are optionally joined to form a C1-4 alkylene group, or Y and Z are joined to form a -C(=0)-0- group or a -C(=0)-N(R20)- group (R20 is H or a C1-6 alkyl group), and R1 is H or a C1-6 alkyl group.
No claim is generic.
For clarity, applicant is required to elect a single species for each of the structural elements recited with alternative structural requirements (a single species for each position of the structure).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The claims do not fall into any one of the categories as provided in 37 CFR 1.475 (b) above and therefore do not have unity of invention.
Additionally, where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the chemical compounds of the claims share a common structure of being nucleic acids, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of the fact that each require different structural requirements.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.